Name: Commission Regulation (EEC) No 455/87 of 13 February 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  processed agricultural produce;  prices
 Date Published: nan

 14. 2. 87 Official Journal of the European Communities No L 46/ 11 COMMISSION REGULATION (EEC) No 455/87 of 13 February 1987 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 3790/85 (*), and in particular Article 7 (a) thereof, Whereas it is specified at (b) of Article 26 (2) of Commis ­ sion Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 3987/86 (4), that the butter shall be sold ex store at a price equal to the minimum selling price fixed plus 2 ECU per 1 00 kg ; whereas experience has shown that this additional amount is too high a proportion of the selling price ; whereas in order to promote sales at a fixed price it should be reduced ; Whereas Article 24 (2) of Regulation (EEC) No 2409/86 fixes a period running from the closing date for a submis ­ sion of tenders during which the butter is to be removed ; whereas the length of this period as given in the latest amendment to Regulation (EEC) No 2409/86 does not correspond to that referred to the Management Committee for its opinion ; whereas the Regulation should therefore be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2409/86 is amended as follows : 1 . In Article 19(5) '2 ECU' is replaced by '1 ECU'. 2. At point (b) in Article 26 (2) '2 ECU' is replaced by '1 ECU'. 3 . In Article 24 (2) 'thirty-six days' is replaced by 'forty days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 , point 3 shall apply in respect of quantities of butter allocated or sold from 12 December 1986 onwards . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169 , 18 . 7 . 1969 , p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p. 5 . O OJ No L 208 , 31 . 7. 1986, p. 29 . (*) OJ No L 370 , 30 . 12 . 1986, p. 45 .